

SERVICES AGREEMENT
This Services Agreement (the “Agreement”) is made by and between Titan Machinery
Inc. (the “Company”) and Peter Christianson (“Service Provider”) effective this
11th day of May, 2015. The Company and the Service Provider shall be referred to
herein, individually, as a “Party” and, collectively, as the “Parties.”
WHEREAS, the Company recognizes and appreciates Service Provider’s dedication
and many contributions over the years, and acknowledges that his knowledge and
experience are great value to the Company, currently and into the future;
WHEREAS, Service Provider and the Company desire that Service Provider remain
employed by the Company under his March 6, 2013 letter agreement and the March
1, 2014 amendment (the “Employment Agreement”) through January 31, 2016, and
that he provide consulting services as an independent contractor to the Company
beginning on February 1, 2016, for a term of three (3) years, ending on January
31, 2019, subject to renewal on such terms and conditions as the parties may
mutually agree upon;
WHEREAS, the Parties desire to formalize their consulting relationship to begin
February 1, 2016, and certain other related matters, via the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, in exchange for the good and valuable consideration set forth
herein, the Parties agree as follows:
1.Period of Employment Relationship. Service Provider and Company agree that he
will remain employed by the Company through January 31, 2016 under and in
accordance with the Employment Agreement. Effective January 31, 2016, the
Employment Agreement will be terminated, without need for additional action, and
no severance pay shall be owed to Service Provider under the Employment
Agreement arising from such termination. To allow Service Provider the
opportunity to focus his attention on the Company’s European business operations
and other important initiatives, Service Provider has elected to resign as
President effective as of the Company’s 2015 Annual Meeting of shareholders to
be held on June 4, 2015. Service Provider’s new title and the specific duties
and responsibilities associated with his position will be mutually agreed upon
by the parties. The parties agree to execute any amendments to Service
Provider’s Employment Agreement that may be necessary to reflect such changes in
title and responsibilities.
2.    Period of Consulting Relationship. Service Provider will provide
consulting services as an independent contractor to the Company beginning on
February 1, 2016, for a term of three (3) years, ending on January 31, 2019. The
parties may extend the period of their consulting relationship by mutual,
written agreement.
3.    The Consulting Relationship. The terms of the consulting relationship
between Service Provider and the Company will be governed by this Agreement.
Service Provider agrees to provide various consulting services to the Company on
an independent basis. These services shall include projects as set forth on
Exhibit A (“Services”), incorporated herein. The Parties agree that Service
Provider will be an independent contractor and Exhibit B, incorporated herein,
provides




--------------------------------------------------------------------------------



additional details of that relationship. The Service Provider shall report to
the Company’s CEO in connection with the performance of the Services.
4.    Payment for Consulting Services. The Company will compensate Service
Provider for his consulting services at $500,000 per year, payable on a monthly
basis.
5.    Expense Reimbursement. The Company will reimburse Service Provider for all
reasonable expenses incurred by Service Provider pursuant to this Agreement, if
Service Provider receives written consent from an authorized agent of the
Company prior or subsequent to incurring such expenses and submits receipts for
such expenses to the Company in accordance with Company policy (travel expenses
incurred by Service Provider in travelling between his residence and Company’s
West Fargo location is not reimbursable). The Company also will reimburse
Service Provider for reasonable attorney fees incurred in connection with
negotiating this Agreement.
6.    Benefits. As an independent contractor, and except as provided herein,
Service Provider will receive no fringe benefits, workers’ compensation
insurance, vacation or sick leave, pension plans or retirement plans, disability
insurance, employee income tax withholding, payroll tax payments, Medicare tax
payments, or any other benefits traditionally offered or provided to employees.
The Company will, for a period of 24 months following the effective date of
termination of Service Provider’s employment, allow Service Provider to continue
to participate in the Company’s group medical and dental plans at the Company’s
expense (with premiums payable on a monthly basis), to the extent Service
Provider was a participant as of the last day of employment.
7.    Stock Options. All unvested stock options and unvested restricted stock
shall vest per the existing vesting schedule, assuming Service Provider’s
ongoing compliance with the surviving restrictive covenants in the Employment
Agreement (i.e., noncompete, nonsolicitation, and confidentiality) (collectively
referred to hereafter as the “Surviving Covenants”). The parties agree to
execute any amendments to Service Provider’s stock option and restricted stock
agreements that may be necessary to reflect such continued vesting following
termination of employment.
8.    Termination.
(a)    This Agreement may be terminated after January 31, 2016, in accordance
with the notices and procedures stated below:
(i)
The Company may terminate this Agreement without Cause and the Service Provider
may terminate this Agreement without Good Reason upon giving the other party 14
days’ prior written notice of termination.

(ii)
Termination for Cause by the Company or for Good Reason by the Service Provider
shall be done in accordance with the notices and timelines set forth below.


- 2 -

--------------------------------------------------------------------------------



(iii)
The Company may terminate this Agreement immediately and without prior notice
upon the events described in subparagraphs (b) (ii) and (v).

(b)    If the Company terminates this Agreement without Cause, as defined
immediately below, the compensation stated in paragraph 4 shall continue through
January 31, 2019, regardless of such termination, and shall continue to be paid
on a monthly basis. If the Company terminates this Agreement for Cause,
compensation for services shall be paid through the end of the month following
the completion of any applicable notice period, and no further compensation
shall be paid. “Cause” shall include:
(i)
Service Provider’s material breach of this Agreement or the Surviving Covenants;

(ii)
Service Provider’s death or disability;

(iii)
Service Provider’s willful refusal to perform the services without
justification, or his willful misconduct or gross negligence in the performance
of services under this Agreement;

(iv)
Service Provider’s willful dishonesty or fraud with respect to or in the course
of the business or affairs of the Company, which materially and adversely
affects the Company.

(v)
Service Provider’s conviction of, or a plea of nolo contendere to, a felony or
other crime involving moral turpitude; and

(vi)
Service Provider’s violation of the “Noncompetition” section of the Employment
Agreement, through the entire term of this Agreement, without obtaining the
advance written consent of the Company’s CEO.

Cause will not, however, include any actions or circumstances constituting Cause
under 8(b) (i), (iii), (iv) or (vi) above if Service Provider cures such actions
or circumstances within fifteen (15) days of receipt of written notice from the
Company setting forth in detail the actions or circumstances constituting
Cause.  Notwithstanding the foregoing, the Service Provider shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to the Service Provider a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
company’s Board of Directors at a meeting of the Board called and held for this
purpose (after reasonable notice to the Service Provider and an opportunity for
the Service Provider, together with the Service Provider’s counsel, to be heard
before the Board), finding that the Service Provider was guilty of conduct set
forth in Section 8(b) (i), (iii), (iv), and (vi) specifying the particulars
thereof in detail. Nothing herein shall limit the right of the Service Provider
to contest the validity or propriety of any such determination.

- 3 -

--------------------------------------------------------------------------------



(c)    If Service Provider terminates this Agreement without Good Reason, as
defined immediately below, compensation for services shall be paid through the
month following the completion of any applicable notice period, and no further
compensation shall be paid. If Service Provider terminates this Agreement with
Good Reason, the compensation stated in paragraph 4 shall continue through
January 31, 2019, regardless of such termination, and shall continue to be paid
on a monthly basis. “Good Reason” shall include:
(i)
Any reduction in compensation;

(ii)
Relocation of the Company’s office more than 40 miles from the Company’s current
headquarters;

(iii)
A Change in Control of the Company, as defined in subsection 8(d) below, that
results in a material change in the terms or conditions of the consulting
relationship or the Services Agreement;

(iv)
A material breach of this Agreement by the Company; or

(v)
Mutual written agreement executed by both parties.

Good Reason will not, however, include any actions or circumstances constituting
Good Reason under 8(c) (i), (ii), (iii), or (iv) above if the Company cures such
actions or circumstances within fifteen (15) days of receipt of written notice
from Service Provider setting forth in detail the actions or circumstances
constituting Good Reason.
(d)    Change in Control. For purposes of subparagraph 8(c), “Change in Control”
shall mean the occurrence of any of the following after February 1, 2016:
(i)
one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total voting power of the stock of the Company;

(ii)
a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

(iii)
the sale of all or substantially all of the Company’s assets.

9.    Release of Claims. Except as to claims that cannot be released under
applicable law, and except as to claims arising from this Agreement and
excepting rights for compensation under his Employment Agreement, Service
Provider agrees to sign the release attached to his Employment Agreement, or an
agreed-to modification thereof, on or about February 1, 2016.

- 4 -

--------------------------------------------------------------------------------



10.    Assignment. Service Provider’s obligations under this Agreement are
personal in nature and may not be assigned or transferred to any other person,
firm or corporation (except his own employees, if any) without the prior written
consent of the Company.
11.    Confidentiality. Service Provider agrees that Service Provider will not
at any time or in any manner, either directly or indirectly, use any Information
(defined in this Section) for Service Provider’s own benefit, or divulge,
disclose or communicate in any manner any Information to any third party under
any circumstances except as authorized. Service Provider will protect the
Information and treat it as strictly confidential. A violation of this paragraph
shall be a material violation of this Agreement and grounds for immediate
termination of this Agreement.
(a)    Definition of Information. For the purposes of this Agreement,
“Information” shall include: Inventions, Machinery, Products, Prices, Apparatus,
Costs, Discounts, Future Plans, Business Affairs, Financial Information, Process
Information, Trade Secrets, Technical Information, Customer Lists, Product
Design Information, and any other confidential or proprietary information of the
Company, which cannot be generated from sources available to the public.
(b)    Unauthorized Disclosure of Information. If it appears that Service
Provider has disclosed (or is about to disclose) Information in violation with
this Agreement, the Company shall be entitled to an injunction to restrain
Service Provider from disclosing, in whole or in part, such Information, or from
providing any services to any party to whom such Information has been disclosed
or may be disclosed. The Company shall not be prohibited by this provision from
pursuing other remedies, including a claim for losses and damages.
(c)    The confidentiality provisions of this Agreement shall remain in full
force and effect after the termination of this Agreement.
12.    Intellectual Property. The following provisions shall apply with respect
to legally protected works, ideas, discoveries, inventions, applications for
patents, and patents (collectively, “Intellectual Property”):
(a)    Company’s Intellectual Property. Service Provider does not personally
hold any interest in any Intellectual Property of the Company.
(b)    Development of Intellectual Property. Any improvements to Intellectual
Property, further inventions or improvements, and any new items of Intellectual
Property discovered or developed by Service Provider (or Service Provider’s
employees, if any) pursuant to this Agreement and during the term hereof shall
be the property of the Company. Service Provider shall sign all documents
necessary to perfect the rights of the Company in such Intellectual Property,
including the filing and/or prosecution of any applications for copyrights or
patents. Upon request, Service Provider shall sign all documents necessary to
assign the rights to such Intellectual Property to the Company.
13.    Return of Records. Upon termination of this Agreement, Service Provider
shall deliver all records, notes, data, memorandum, models, and equipment of any
nature that are in

- 5 -

--------------------------------------------------------------------------------



Service Provider’s possession or under Service Provider’s control that are the
Company’s property or relate to the Company’s business.
14.    Notices. All notices required or permitted under this Agreement shall be
in writing and shall be deemed delivered in person or deposited in the United
States mail, postage prepaid, addressed as follows:
Company:
Titan Machinery Inc.

Attn: David J. Meyer, CEO
644 East Beaton Drive

West Fargo, ND 58078



Service Provider:
Peter Christianson

1302 8th St. S.
Fargo, ND 58103
Such address may be changed from time to time by either Party by providing
written notice to the other in the manner set forth above.
15.    Entire Agreement. This Agreement, including all Exhibits attached hereto,
contains the entire agreement of the Parties and there are no other promises or
conditions in any other agreement whether oral or written. Except as noted
herein, this Agreement supersedes any prior written or oral agreements between
the Parties; however, notwithstanding the foregoing, if Service Provider has
previously signed an agreement or agreements with the Company containing
confidentiality, trade secret, noncompetition, non-solicitation, inventions,
and/or similar provisions, his obligations under such agreement(s) will continue
in full force and effect according to their terms. For example, the
confidentiality and restrictive covenants of Service Provider’s March 6, 2013
letter agreement, as amended March 1, 2014, remain in full effect and force.
16.    Amendment. This Agreement may be modified or amended if the amendment is
made in writing and is signed by both Parties.
17.    Severability. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid and enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.
18.    Availability of Injunctive Relief. A breach of this Agreement may cause
irreparable harm for which monetary damages may be inadequate. In addition to
the right to petition the court for provisional relief, Service Provider agrees
that the Company may also petition the court for injunctive relief without
having to post a bond or other security where the Company alleges or claims a
violation of Sections 11 (Confidentiality) and 12 (Intellectual Property) of
this Agreement, Section 10 of Exhibit B to this Agreement (Availability for
Other Work), or any other agreement regarding trade secrets, confidential
information or non-solicitation. If either the Company or

- 6 -

--------------------------------------------------------------------------------



Service Provider seeks injunctive relief, the prevailing party will be entitled
to recover reasonable costs and attorney fees.
19.    Waiver of Contractual Right. The failure of either Party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that Party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.
20.    Applicable Law. This Agreement shall be governed by the laws of the State
of North Dakota.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
THE COMPANY:    TITAN MACHINERY INC.
/s/ David J. Meyer                                                 
By: David J. Meyer
Its: CEO


SERVICE PROVIDER:
/s/ Peter Christianson                                            
Peter Christianson





- 7 -

--------------------------------------------------------------------------------



Exhibit A
Titan Machinery Inc.
Services Agreement
Beginning on February 1, 2016, Peter Christianson (“Service Provider”) shall
provide consulting services to Titan Machinery Inc. (the “Company”). The parties
anticipate and agree that Service Provider’s responsibilities may include the
following:
• Strategic input on company initiatives and strategy
• Assist and consult on the company’s European operations
• Input and strategic oversight related to company sales and marketing
• Input and strategic oversight on company product innovation
• Assist in creation of company earnings releases and earnings call transcripts
• Input on company internal processes, reporting and operations
• Assist with company dealership building design
• Develop curriculum and hold training sessions on Manager training
• Assist with company Store Performance Plan Process
• Consult with Senior Managers as required
Service Provider and the Company acknowledge that the Company’s consulting needs
may evolve during the period of the consulting relationship and additional
projects may be assigned by the CEO to Service Provider. Service Provider agrees
to travel as reasonably necessary to complete the projects assigned to him.
While Service Provider is not obligated to work a certain schedule or number of
hours per week, and the Parties’ focus will be on satisfactory results, the
Parties estimate that the project work for the Company will require
approximately 120 hours per month.





- A-1 -

--------------------------------------------------------------------------------



Exhibit B
Titan Machinery Inc.
Services Agreement
The following terms provide details regarding the independent contractor
relationship between Peter Christianson (“Service Provider”) and Titan Machinery
Inc. (the “Company”) beginning on February 1, 2016, and are incorporated by
reference into the Services Agreement between the parties, executed on May 11,
2015.
1.    Control; Manner of Performance. The Company shall not direct or control
the means or manner in which Service Provider performs the services. Service
Provider is free to work his own schedule and do the job at his own pace and via
his own methods, subject only to his obligation to satisfy standards the Company
for the project in a timely manner.
2.    Communication and Reporting. Service Provider shall maintain communication
with the CEO of the Company to ensure the Service Provider’s services are
aligned with the Company’s goals and expectations. Service Provider will, from
time to time, keep the Company advised as to his progress in performing services
to the Company. Service Provider agrees that he will, as requested by the CEO,
prepare reports with respect to such progress.
3.    Time and Place of Performance. The Company shall not direct or control the
time and/or place in which Service Provider performs the services; however, to
the extent necessary, the Company will establish certain expectations as to the
quality and deadlines of the work. Service Provider may work on the Company’s
premises, or he may work elsewhere using his own office, desk, and telephone.
4.    Additional Providers. Service Provider shall be free to contract for or
employ any additional workers that he believes necessary to perform services to
the Company under this Agreement, but all such workers shall be hired,
supervised by, and compensated by Service Provider, without additional
reimbursement from the Company, and Service Provider shall be responsible for
his own workers’ performance.
5.    Equipment and Materials. Service Provider shall furnish his own equipment
and supplies as needed, at his own expense.
6.    Order or Sequence of Performing Work. The Company shall not have the right
to control the order or sequence in which Service Provider performs tasks or the
projects, other than to establish deadlines as needed for certain projects.
Service Provider is free to work his own schedule subject to the duty to perform
this Agreement in a timely manner.
7.    Instruction. Service Provider possesses the skills, knowledge, and
experience to successfully perform the requested services without instruction or
training from the Company.
8.    Evaluation of Performance. The Company will evaluate Service Provider’s
performance only to the extent the end result of that performance has been
timely and satisfactory to the Company.

- B-1 -

--------------------------------------------------------------------------------



9.    Opportunity for Profit or Loss. Service Provider acknowledges that the
compensation set forth in Section 4 of the Services Agreement shall be the sole
compensation owed to him for the provision of services under that Agreement.
Except for authorized business expenses, any expenses that Service Provider may
incur for additional workers, office space, equipment, utilities, etc., shall be
borne solely by Service Provider. Service Provider bears the risk that he may or
may not make a profit or incur a loss for the provision of services herein.
10.    Availability for Other Work. Subject to his duty to perform services in a
timely and satisfactory manner, Service Provider is generally free to seek out
other business opportunities and/or to provide services to entities other than
the Company. However, during the term of this Agreement, Service Provider may
not engage in any services or business activity that is in conflict or
competition with the business activities of the Company. Further, Service
Provider shall not, directly or indirectly, solicit any current customer or
employee of the Company for the benefit of a third party while he is under
contract with the Company. Service Provider’s violation of this Section 10 will
be considered a material breach under Section 8(b) of the Services Agreement.
11.    Injuries. The Company will not provide Workers Compensation coverage,
because Service Provider is not an employee. Service Provider acknowledges his
obligation to obtain any needed workers compensation coverage for the benefit of
Service Provider (and employees, if any) and agrees to provide proof of such
valid coverage at least annually (including certificate of premium payment) to
Company for Service Provider and any contractors and employees of Service
Provider. Service Provider expressly waives any right to recover from the
Company for any injuries that Service Provider (and/or Service Provider’s
contractors and employees) may sustain while performing services under this
Agreement, whether or not they are a result of the negligence of Service
Provider or Service Provider’s contractors and employees.
12.    Tax Treatment.  Service Provider shall be solely responsible for his own
expense accounting and tax accounting, as well as all payments required for
taxes of any kind. To the extent required under applicable law, Service Provider
shall report as income all compensation received pursuant to this Agreement and
pay all taxes due on such compensation. Service Provider is solely responsible
for all federal, state, and local taxes which may be payable in connection with
this Agreement.

- B-2 -